Title: To Thomas Jefferson from Lord Somerville, 28 May 1798
From: Lord Somerville
To: Jefferson, Thomas


          
            Sir,
            Board of Agriculture32 Sackville Street28 May 1798.
          
          At the last Meeting of the Board of Agriculture, a very interesting letter from you, to Sir John Sinclair, was read, and I am requested to inform you, that the Board, are much obliged to you, for having communicated so many useful observations.—The letter was referred to a Committee, who may probably wish for some explanations, but I am desirous of immediately transmitting the thanks of the Board, and expressing how much we esteem the honour of your correspondence.—
          I have the honour to be, Sir, Your very Obedient servant.
          
            SomervillePresident.—
          
        